                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      )
                                               )
       v.                                      )       Criminal Action No. 17-299
                                               )
JAMES TARIC BYRD,                              )       Judge Cathy Bissoon
                                               )
                       Defendant.              )



                                              ORDER

       For the reasons stated on the record at the competency hearing held on February 14,

2019, the Court finds by a preponderance of the evidence that Defendant is presently suffering

from a mental disease or defect rendering him mentally incompetent to the extent that he is

unable to assist properly in his defense. Accordingly, the Court hereby commits Defendant to

the custody of the Attorney General, pursuant to 18 U.S.C. § 4241(d). The Attorney General

shall hospitalize Defendant for treatment and psychological or psychiatric evaluation in a

suitable facility for no greater than four months from the date that Defendant arrives at the

facility for evaluation. See United States v. Vuga, No. 16-96 (W.D. Pa. August 30, 2017) (Doc.

61) (collecting cases holding four-month period begins on date of defendant’s hospitalization,

not the Court’s order committing Defendant to custody of the Attorney General).

       IT IS FURTHER ORDERED that the Attorney General or his designee shall file a status

report with this Court no later than 105 days after the date Defendant arrives at the facility for

evaluation, setting forth the course of treatment provided to Defendant, his compliance, his

response thereto, and the opinion of treating medical and psychological or psychiatric personnel




                                                   1
as to whether Defendant has recovered to such an extent that he is able to understand the nature

and consequences of the proceedings against him and to assist properly in his defense.

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3161(h)(1)(A), that the time

period during which Defendant is hospitalized pursuant to this Order, and all time thereafter until

this Court finally resolves all competency issues as to Defendant, shall be excluded in computing

the time within which the trial of the above-captioned action must commence.

       IT IS SO ORDERED.



February 26, 2019                                    s/Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge




cc (via ECF email notification):

All Counsel of Record




                                                2
